 564315 NLRB No. 71DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1All dates are 1993 unless otherwise stated.2The custodian was later discharged on the ground he had re-moved the document from company records in a locked office.Morton International, Inc. and Martin D. Howell.Case 9±CA±30898November 10, 1994DECISION AND ORDERBYMEMBERSDEVANEY, BROWNING, ANDCOHENOn July 20, 1994, Administrative Law Judge ClaudeR. Wolfe issued the attached decision. The Respondent
filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record in light of theexceptions and brief and has decided to affirm the
judge's rulings, findings,1and conclusions and toadopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Morton International, Inc.,
West Alexandria, Ohio, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Joseph C. Devine, Esq., for the General Counsel.David J. Millstone and William A. Nolan, Esqs., for the Re-spondent.DECISIONSTATEMENTOFTHE
CASECLAUDER. WOLFE, Administrative Law Judge. This pro-ceeding was litigated before me at Dayton, Ohio, on May 17,
1994, pursuant to charges filed on July 15, 1993, and amend-
ed on August 24 and October 22, 1993,1and complaintissued October 25 alleging Martin D. Howell and Robert
Boerner were unlawfully suspended and discharged for en-
gaging in protected concerted activity. Morton International,
Inc. (the Respondent) contends the suspensions and dis-
charges were for cause and did not violate Section 8(a)(1) of
the National Labor Relations Act (the Act) as alleged.Upon the entire record, and after considering the demeanorof the witnesses and the posttrial briefs of the parties, I make
the followingFINDINGSAND
CONCLUSIONSI. THERESPONDENT
'SBUSINESS
The Respondent is a corporation engaged in the manufac-ture and nonretail sale of adhesives at West Alexandria,
Ohio, and during the 12 months preceding the issuance of
the complaint, sold and shipped its products valued in excess
of $50,000 from its West Alexandria facility to points lo-
cated outside the State of Ohio. The Respondent is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. SUPERVISORSANDAGENT
At all times material to this proceeding, the individualsnamed below held the positions set forth opposite their
names and have been supervisors and agents of the Respond-
ent within the meaning of Section 2(11) and (13) of the Act.Randall BittnerÐPlant ManagerJane PaxtonÐManager for Human Resources
Leigh WallingÐPolyester Supervisor
Bob NapierÐMaintenance SupervisorIII. THEALLEGEDUNFAIRLABORPRACTICES
A. ChronologyThe facts are not in dispute with respect to the conduct ofBoerner and Howell which led to their discharge, and all
these facts were known to the Respondent at the time the
two were discharged.On the morning of June 14, at about 2 or 2:30 a.m.,Boerner was lunching with a custodian named Snider
``Butch'' Neusock, and another employee. All were smokers.
Snider had placed a memo on the table.2The memo was ad-dressed to the Respondent's safety committee and signed,
``Morton employee.'' The memo, in substance complained
that the Respondent was not rigidly enforcing its no-smoking
policy. The last sentence in the lengthy memo reading,
``Also, what about the employees who do not use tobacco
productsÐwhen will we be able to have a `non-smoke' break
of ten minutes or more every hour?'' was composed by
Brenda Holfinger, an assistant to the health and safety ad-
ministrator. Holfinger is a regular hourly paid employee.Indignant at the content of this memo, Boerner wrote com-ments on it in bold letters reading in one instance, ``Chicken
Shit'' after the anonymous ``Morton employee'' appearing as
the originator of the memo, and at another point made the
observation, without an aquerbian mark ``could this be rac-
ist'' in reference to a sentence reading, ``I hate to see them
[the Respondent] back down because of pressure from a mi-
nority of the employee [i.e., smokers]'' warning to his task,
Boerner enlarged his commentary by noting at the bottom of
the purloined memo. Again in very large letters, ``I think the
non-smokers should quit their damm [sic] crying and put
their thoughts to a more useful purpose for the company!''
In the course of his composition of this broadside, Boerner
sought assistance in the spelling of a word from Neusock 565MORTON INTERNATIONAL, INC.3Respondent has a trailer to which employees may repair tosmoke on their breaks.who obliged. What word he assisted with is not specified,but I seriously doubt it was, ``Damm.''Apart from the minuscule assistance included by Neusock,who made no other contribution to Boerner's effort, none of
the three men lunching with Boerner, whom he states shared
his views, were in any way party to the writing on or posting
of the memo by Boerner, nor is there any evidence they des-
ignated him as their representative for any purpose. Boerner
left the area after posting the memo with his comments on
it.Enter Howell. At about 4 a.m. he entered the empty lunch-room. Noticing the posted memo with Boerner's
amendations, he took it to a table and read it. A smoker him-
self, Howell was then inspired to add further commentary on
the memo. At the very top of the memo he wrote, ``Gee,
Brenda this isn't you is it? Get a real job you glorified sec-
retary.'' In response to a statement in the memo referring to
``the old days'' he penned, ``What do you know about the
``old days.'' Directing his attention to the memo claim the
company was retreating from a policy, he noted, ``what pol-
icy? be specific Brenda.'' Concerning a statement in the
memo to the effect that forcing smokers to do so outside in
all weather would deter smoking, Howell wrote, ``then more
of us would miss work for being sick.'' To this point none
of the memo was composed by Brenda Holfinger who typed
the memo. Now, however, her sentence quoted above closed
the memo and moved Howell to expound, ``has production
suffered, no, so shut up and stay the hell out of the trailer.''3Finally, at the bottom of the page, Howell commented on
Boerner's adjuration to nonsmokers that they should put their
thoughts to a more useful purpose, stating this would be
quite difficult for this nonsmoker cause she has no ``usefulthoughts!'' Finished with his commentary, Howell made cop-
ies and posted them in the breakroom, the smoke trailer, and
on a bulletin board by the health and safety office.Discovering the altered and posted memo, Respondentlaunched an investigation. As a result the custodian who ad-
mitted taking the document from company files as a joke
was fired. Boerner and Howell each candidly advised the Re-
spondent of their conduct with reference to the memo. They
were suspended pending the results of the Respondent's in-
vestigation. Each received a letter from Jane Paxton dated
June 15 and reading as follows:Subject: Suspension Notification Without PayAs we discussed, the Company is investigating con-cerns that you may have violated our policies. In par-
ticular, we are reviewing policies including but not lim-
ited to:a. Harassment or intimidating language or con-duct,...b. Conduct that reflects unfavorably upon the Cor-poration.c. Making malicious, false or derogatory state-ments that may damage the integrity or reputation of
the Corporation, its products and performance, or its
employees.d. Destruction, damage, improper disposition, orunauthorized possession or removal from Companypremises of property that does not belong to the em-ployee.e. Posting, distributing, or circulating any writtenmaterials in work areas deemed inappropriate or dis-
ruptive.Pending the outcome of this investigation, you havebeen suspended. I will be the person investigating these
concerns.What you can expect was discussed as the investiga-tion is conducted. I will review the information and
documentation you provided. As appropriate, I will
consult with other employees and managers to assist in
addressing and resolving the issues, and I will strive to
keep you informed of the progress of this investigation.I want to emphasize some of our expectations of youduring this investigation. If you have any questions or
concerns about any of these expectations, or about any
part of this investigation, please contact me imme-
diately. The expectations for you include the following:You are expected to cooperate fully throughout theinvestigation, and be completely honest in answering
questions and providing information to the Company.You are expected to provide us with all of the infor-mation and documentation that you believe may help
us in conducting this investigation. If you have any
information or documentation that may be relevant to
this matter and which you have not already provided,
please provide immediately.While this investigation is being conducted, you willbe suspended without pay. During this time you must
devote your full efforts to help bring this matter to
closure. You must remain available during normal
working hours to meet and/or provide information to
Company representatives.This is a confidential investigation. You must notdiscuss this investigation with any person who does not
have a legitimate business need to know this informa-
tion. If you have any questions or concerns about this
requirement at any time, please feel free to discuss it
further with me.If you have any questions or concerns about any ofthese expectations, or about any part of this investiga-
tion, you will contact me immediately. I will contact
you within the next three days to let you know of the
progress of the investigation.Please let me know if you have any questions, addi-tional information, or want to discuss any of this. As
you know, you can reach me at 839±4612.Completing its investigation, the Respondent gave Boernerand Howell identical dismissal letters dated June 18 and
reading as follows:Subject: InvestigationÐTerminationWe have completed the investigation of the allegedviolation of policy listed in your suspension letter of
June 15, 1993.Our conclusions, based on interview with employeesand your statement are: 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Gatliff Coal Co., 301 NLRB 793 (1991).5The testimony of Jane Paxton that her investigation received areport that the comments at issue were designed to start up trouble
evidences that the Respondent recognized the comments were of in-
terest to other employees and would tend to inspire debate.While working third shift on Sunday night, June13th, an employee removed a confidential memo from
the locked office of Health & Safety, made a copy and
gave it to the Polyester third shift employees. You and
one other Polyester employee co-authored derogatory,
inflammatory and false comments on the memo, made
additional copies and distributed it.WAL cannot tolerate such actions and multiple vio-lations of company policy. Therefore, your termination
is effective immediately due to misconduct. Your final
paycheck will include 32 hours of vacation payoff.B. Discussion and ConclusionsThe facts are clear and undisputed, but do they show thedischarges were unlawful or legitimate? As I have previously
stated in Gatliff Coal,4the answer to such questions dependon whether concerted action is present, whether that action
is protected if it is in fact concerted, whether the General
Counsel has set forth a prima facie case, the terminations
were precipitated by protected concerted activity, and, if
General Counsel has such a prima facie case, would Re-
spondent have taken the same action in the absence of the
protected activity? The first step in the process of determin-
ing these issues is measuring the facts found against the
guide set forth in Meyers Industries, 268 NLRB 493, 497(1984) (Meyers I), in the following terms:In general, to find an employee's activity to be``concerted,'' we shall require that it be engaged in
with or on the authority of other employees, and not
solely by and on behalf of the employee himself. Once
the activity is found to be concerted, an 8(a)(1) viola-
tion will be found if, in addition, the employer knew
of the concerted nature of the employee's activity, the
concerted activity was protected by the Act, and the ad-
verse employment action at issue (e.g., discharge) was
motivated by the he employee's protected concerted ac-
tivity. [Footnotes deleted.]and as recited in Meyers Industries, 281 NLRB 882, 887(1986) (Meyers II):We reiterate, our definition of concerted activity inMeyers I encompasses those circumstances where indi-vidual employees seek to initiate or to induce or to pre-
pare for group action, as well as individual employees
bringing truly group complaints tot he attention of man-
agement.General Counsel, relying on Meyers I; Amelio's, 301NLRB 182 fn. 4 (1991); and Dayton Typographical Service,273 NLRB 1205 (1984), contends Boerner's conduct was
concerted because other employees were opposed to the sug-
gestions in the memo, Neusock assisted Boerner in the draft-
ing of his comments on the memo, and Boerner's posting of
the memo was a solicitation of employee actions and a log-
ical outgrowth of the employees' joint complaint about the
memo's stance on smoking.I do not believe Boerner's conduct was concerted merelybecause others were opposed to the memo's suggestions in-
asmuch as there is no persuasive evidence the other threememo readers, or any one else, authorized him to act on theirbehalf, or, with respect to the reference to the footnote in
Amelio's, that Boerner's writings on the memo were nec-essarily a logical outgrowth of the concerns expressed by the
group at the lunchroom table. Moreover, I do not agree that
mere assistance in the spelling of a word threw Neusock into
concert with Boerner. I do, however, conclude in accord with
Meyers II, supra, that Boerner was engaged in concerted ac-tivity because his uncontroverted and credible testimony that
he posted the memo, with his comments thereon. ``To let the
other people in the plant knowÐthe other smokers know that
this had been written and to see ifÐmaybe if they had any
comments or any hard feelings, maybe they would express
their feelings'' warrants a fair conclusion that he was seeking
``to initiate or to induce or to prepare for group action'' by
fellow smokers in opposition to the sentiments expressed in
the memo which were contrary to the interest of employees
who smoked and in support of his writings on the memo.5When Howell added his words to the memo, he endorsedand joined Boerner's effort in protest of the memo's attack
on the existing smoking policy. That he did not then know
Howell was the one who added the commentary to the memo
is of no consequence. Here two employees reacted adversely
to the memo and took complementary action to oppose it be-
cause they were smokers concerned in a common goal of
preserving the status quo as it related to the policy on smok-
ing. Howell's conduct in copying the notice, with his com-
ments added thereon and posting it in several additional
areas was an enlistment in and enlargement of Boerner's ef-
fort to inform other smokers of the threat the memo posed
to existing smoking policy which was acceptable to employ-
ees who smoked.The Respondent's smoking policy is a term or conditionof employment, Allied Signal, 307 NLRB 752, 754 (1992),and the concerted activity of Boerner and Howell directed at
protesting any change in policy thus concerns a term or con-
dition of employment and is protected. The dismissal letters
given to Howell and Boerner flatly stated the reason for their
discharge to be ``You and one other Polyester employee co-
authored derogatory, inflammatory and false comments on
the memo, made additional copies and distributed it.'' This
evidences that the Respondent believed they were acting
concertedly in writing on and posting the altered memo, and
terminated them for engaging in such activity. It is well set-
tled that discharges based on suspected concerted activities
violate Section 8(a)(1) of the Act even if the suspected con-
cert did not exist. See, e.g., American Poly Therm Co., 298NLRB 1057, 1065 (1990); Gulf-Wandes Corp., 233 NLRB772, 778 (1977).I conclude the evidence warrants an inference the knownor suspected participation of Boerner and Howell in pro-
tected concerted activities was a motivating factor in the Re-
spondent's decision to discharge them. The burden rests on
the Respondent to show the discharges would have taken
place in the absence of protected concerted activity. WrightLine, 251 NLRB 1083 (1980); NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983). 567MORTON INTERNATIONAL, INC.The Respondent asserts Boerner and Howell were termi-nated for misconduct because each had violated company
policies prohibiting conduct described in the Respondent's
handbook as follows:1. Harassment or intimidating language or conduct.2. Destruction, damage, improper disposition, or un-authorized possession or removal from Company prem-
ises of property that does not belong to the employee.3. Posting, distributing, or circulating, any writtenmaterials in work areas deemed inappropriate or disrup-
tive.4. Making malicious, false or derogatory statementsthat may damage the integrity or reputation of the cor-
poration, its products and performance, or its employ-
ees.Items 1 and 4Respondent argues that the comments added to the memo byBoerner and Howell were merely personal attacks against the
memo's author and therefore are not protected. It is the con-
tent of the memo, not the identity of the author, which
caused Boerner and Howell to react to what they perceived
to be a threat to the existing policy and practice concerning
smoking. Howell credibly states his comments were directed
at the memo and its author. Boerner credibly states he wrote
what he did because he was upset at the content of the
memo. Respondent's contention that the conduct of the two
men was solely personal anger unrelated to terms and condi-
tions of employment and therefore not protected concerted
activity is simply without merit. The two were angry it is
true, but that anger was raised by what they reasonably per-
ceived as an effort to change the smoking policy, a term or
condition of employment, in a manner detrimental to the in-
terest of those employees who smoked. They were angry at
the content of the memo. That this anger was also directed
at its author is not surprising. I do not believe employees
protesting a change in a condition of employment are re-
quired to surgically express their protest in a prescribed man-
ner leaving out any spirited or even profane aspersions di-
rected at the memo or its author. Here the Respondent is ex-
ercised at the language used by Boerner, i.e., the term
``chicken shit,'' and Howell's direction of his attack at Bren-
da Holfinger whom he thought was the author but was mere-
ly a coauthor. The Respondent characterized the language of
Boerner as profanity and that of Howell as ``malicious de-
famatory ... obnoxious, and wholly unjustified'' and there-

fore not protected. With respect to the references to the
memo author as ``chicken shit,'' I do not believe the Re-
spondent is as terribly upset about the use of this term as it
claims to be, given the uncontroverted and credible testimony
of Boerner that ``shit'' is a common expression in Respond-
ent's facility. Be that as it may, I have found Boerner was
engaged in protected concerted activity directed at rousing
smokers to unite in opposition to changes to existing policy.
The Board, with court approval, has found that an employee
who characterized an acting supervisor in writing as an ``a±
hole,'' an obvious contraction of ``asshole,'' was engaged in
protected activity when he resorted to this sort of rhetorical
hyperbole to emphasize disapproval of the acting supervisors,
and the use of the term did not make his conduct unprotected
Postal Service, 241 NLRB 389 (1979), enfd. 615 F.2d 1366(8th Cir. 1979), citing Linn v. Plant Guards Local 114, 383U.S. 53, 63 (1966), and Letter Carriers Local 469 v. Austin,418 U.S. 264, 283 (1974). The use of ``chicken shit'' as a
descriptive term of disapproval does not strike me as more
offensive than ``a±hole.'' In so concluding I am well aware
that such matters of degree of offensiveness can be argued
ad infinitum by determined opponents without any agreement
ever reached. Suffice it to say that in my view the distinction
is not worth the argument.With respect to Howell's comments directed to Holfinger,I doubt very much that their publication had or will have
``an inevitable negative effect on [her] status in the eyes of
the employees'' as Respondent contends, or may damage the
integrity or reputation of the Respondent, its product and per-
formance, or its employees. Holfinger is allied with the em-
ployees who oppose the smoking policy, presumably the
nonsmokers. Howell and Boerner belong to the smoking
group. There is no showing Holfinger ever had a favorable
status in the eyes of employees who smoke, and the fact she
was vilified by a smoker is not likely to lower her status in
the eyes of the nonsmokers. Respondent has not shown there
has ever been any disciplinary action against any employee
other than Boerner and Howell for ``harassment or intimidat-
ing language or conduct.'' I do not believe it likely that no
other employee ever violated the rule against such conduct,
or that no other employee was ever known by supervision or
management to have done so. The absence of any proffer by
Respondent of evidence this rule has ever before been ap-
plied or been cause of discipline or discharge leads me to be-
lieve it has not been so applied until the situation before me
arose, and, further, that Respondent probably does not regu-
larly police such conduct. It is somewhat ingenuous to claim
that Holfinger was falsely accused inasmuch as she did type
the memo and took the opportunity to add her own opinion
which is clearly not a measured and unbiased view.Item 2 and 3There is no evidence whatsoever that Boerner or Howellwas aware they were dealing with a purloined document, the
memo does not on its face show its possession by employees
was unauthorized or in any way contrary to Respondent's
policy, nor is there any evidence they should have knownthat was the case. I therefore conclude item 2 is an excuse
for the discharges rather than a tenable reason. The conclu-
sions of item 2 are unsupported by probative evidence and
their proffer is, I find, part of a shotgun approach to see what
might hit the targets, Boerner and Howell.Turning to Respondent's posttrial brief contention thatboth men violated the policy against posting disruptive mate-
rials, I first note that the policy which appears in the em-
ployee handbook exactly as set down above as item 3 makes
specific reference to posting, distributing, or circulating writ-
ten matters in work areas. Boerner only posted the memo in
the employee breakroom, which is patently not a work area.
The rule therefore cannot apply to hidden conduct. Howell
credibly testified he posted copies by the timeclock, in the
breakroom, in the smoking trailer, and on the bulletin board
by the health and safety office. Respondent proffers no per-
suasive evidence that any of these postings were in a work
area, and Howell's description of the posting areas would
seem to indicate they were not work areas. Respondent has 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Whether the posting rule is valid or not is not before me.7If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''therefore not shown the rule was violated,6and I find it wasnot because no postings were made in work areas. The use
of the rule by Respondent as a defense therefore can not pre-
vail. Here again, I conclude Respondent has consciously
manufactured a reason that does not exist in order to disguise
its true motivation.The evidence shows Howell and Boerner were engaged inprotected concerted activity when they placed their com-
ments on and posted the memo, those activities were a moti-
vating factor in Respondent's decision to discharge them, and
General Counsel has made out a prima facie case the Act has
been violated. The burden on the Respondent to prove the
discharges would have taken place in the absence of any pro-
tected activity has not been met. Accordingly, I find General
Counsel has proved by a preponderance of the credible evi-
dence that Howell and Boerner were discharged in violation
of Section 8(a)(1) of the Act.To the extent the complaint alleges their suspension duringinvestigation violated the Act, I do not so find. It was not
unreasonable for the Respondent to suspend the employees
involved in the handling of a document wrongfully extracted
from its files while it conducted an appropriate investigation.
It is its conduct after it ascertained the facts which runs afoul
of the Act.CONCLUSIONSOF
LAW1. Respondent is an employer within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Respondent violated Section 8(a)(1) of the Act by dis-charging Martin Howell and Robert Boerner on June 18,
1993, because they engaged in protected concerted activity.3. The unfair labor practices found affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THEREMEDYIn addition to the usual notice posting and cease-and-desistrequirements, my recommended Order will require Respond-
ent to offer Howell and Boerner immediate and full reinstate-
ment to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions without prejudice to their
seniority, or other rights and privileges previously enjoyed,
and make them whole for any loss of earnings suffered as
a result of the discrimination against them. Backpay shall be
calculated and interest thereon computed in the manner pre-
scribed in F.W. Woolworth Co.
, 90 NLRB 289 (1950), andNew Horizons for the Retarded, 283 NLRB 1173 (1987). Ishall further recommend that Respondent be required to re-
move from its files any reference to their discharges and no-
tify them in writing that this has been done and that the dis-
charges will not be used against them in any way.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe Respondent, Morton International, Inc., West Alexan-dria, Ohio, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging or otherwise discriminating against em-ployees because they engage in protected concerted activity.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Martin D. Howell and Robert Boerner immediateand full reinstatement to their former jobs or, if those jobs
no longer exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privileges
previously enjoyed, and make them whole for any loss of
earnings or benefits suffered as a result of the discrimination
against them, in the manner set forth in the remedy section
of this decision.(b) Remove from its files any reference to the dischargesof Howell and Boerner on June 18, 1993, and notify them
in writing that this has been done and that the discharges will
not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its place of business in West Alexandria, Ohio,copies of the attached notice marked ``Appendix.''8Copiesof the notice, on forms provided by the Regional Director for
Region 9, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union 569MORTON INTERNATIONAL, INC.To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or otherwise discriminate againstany employees because they engage in protected concerted
activity.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Martin D. Howell and Robert Boerner im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or any other rights
or privileges previously enjoyed and WEWILL
make themwhole for any loss of earnings and other benefits resulting
from their discharge, less any net interim earnings, plus in-
terest.WEWILL
remove from our files any reference to the dis-charge of Howell and Boerner on June 18, 1993, and notify
them in writing that this has been done and that the dis-
charge will not be used against them in any way.MORTONINTERNATIONAL, INC.